Title: From George Washington to Major General William Heath, 5 November 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Whitemarsh [Pa.] 5th Novr 1777.

I am favd with yours of the 22d and 25th of October. As you have wrote to Congress respecting the difficulty of supplying the prisoners of Genl Burgoine’s Army with Quarters, Fewel and provisions, I imagine they will give proper directions in the matter. I do not think it to our interest, to expedite the passage of the prisoners to England, for you may depend upon it that they will, immediately upon their arrival there, throw them into different Garrisons, and bring out an equal number. Now if they sail in December, they may arrive time enough to take the places of others who may be out in May, which is as early as a Campaign can be well entered upon. I look upon it, that their principal difficulty will arise, from the want of provisions for the voyage, and therefore altho’ I would supply them with every article agreeable to stipulation, I would not furnish an ounce for Sea Store—nor suffer it to be purchased in the Country.
The account you give of the appropriation of the Arms which had been drawn for Henly’s, Lee’s and Jackson’s Regiments is perfectly satisfactory.
What you say respecting the disabled Soldiers to the Northward is agreeable to my idea of the matter, and I would therefore have you embody them at convenient places for the present, and when they are

fit for small services, let them mount the guards at the Elaboratories and places where Stores are deposited. I dare say we shall have subjects enough to establish a Corps of invalids in the Eastern as well as the middle Colonies.
The present State of the Commissary’s department gives me great uneasiness, and I fear, that by the removal of the old Officers during the active part of the Campaign, the Army will suffer. I am however obliged to you, for the information respecting the inattention that has hitherto been paid to the putting up meat to the Eastward, which is the Country we depend upon for Beef, and where all our Salt is deposited. I shall immediately write to the new Commissary General of purchases and know why this neglect has happen’d.
The expedition to Rhode Island is just as much a secret to me as it is to you. I never was consulted upon it, neither do I know from whence or whom it originated. You must therefore apply to Congress for directions in regard to the payment of the troops employed, for I cannot give the least authority for it. I am Dear Sir Yr most obt Servt

Go: Washington

